Citation Nr: 1731342	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lipomas (claimed as lumps on the arms and abdomen).

2.  Entitlement to service connection for xerosis with actinic keratosis to include as secondary to herbicide exposure.

3.  Entitlement to service connection for an upper respiratory disability, to include due to asbestos exposure.

4.  Entitlement to service connection for pneumonia, to include due to asbestos exposure.

5.  Entitlement to service connection for bronchitis, to include due to asbestos exposure.

6.  Entitlement to service connection for a stomach disability to include indigestion.

7.  Entitlement to service connection for kidney stones.

8.  Entitlement to a compensable rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently transferred to the VA RO in Montgomery, Alabama.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2016); 38 C.F.R. § 3.159 (2016).

The record reflects that relevant VA treatment records were added to the record in March 2016 and May 2017 after the most recent adjudication of the claims on appeal in July 2014.  Thus, the most recent adjudication of the claims took place prior to the completion of all development action and therefore, they did not consider the additional VA medical evidence.  Under 38 C.F.R. § 20.1304 (c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the VA medical evidence is not evidence submitted by the Veteran or his representative.  Therefore, the VA medical evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal based upon a review of evidence received since the July 2014 rating decision denying the claims.  If a decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




